Title: From Thomas Jefferson to Grand & Cie., 21 October 1789
From: Jefferson, Thomas
To: Grand & Cie.



Gentlemen
Cowes Octob. 21. 1789

The person who has furnished me with money at this place preferring to take a bill on Amsterdam rather than on Paris, I have only to reimburse you for that furnished me by Messieurs Begouen Demeaux & co. at Havre three thousand livres and my order in favor of the Sieur Petit for two thousand six hundred and thirteen livres two sous, in all five thousand six hundred and thirteen livres two sous. I therefore send you a letter of credit on Messieurs Willinks Van Staphorsts & Hubbard of Amsterdam for two thousand eight hundred florins banco, the difference, whatever it be to remain in account between us. I have the honor to be Gentlemen Your most obedt. & most humble servt,

Th: Jefferson

 